Citation Nr: 9920420	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for memory loss, sleep 
problems, depression, and nervousness, to include as being 
due to undiagnosed illness as a result of service in the 
Southwest Asian Theater pursuant to 38 C.F.R. § 3.317.

2.  Entitlement to service connection for respiratory 
problems, to include as being due to undiagnosed illness as a 
result of service in the Southwest Asian Theater pursuant to 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for joint aches, to 
include as being due to undiagnosed illness as a result of 
service in the Southwest Asian Theater pursuant to 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1989 to 
September 1992, including a five month period of active duty 
in the Persian Gulf during the Persian Gulf War, from 
December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the claims on appeal.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As an initial matter, the Board notes that in the VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative) received at the RO in September 
1992, the veteran designated the American Legion and the 
Alabama Department of Veterans Affairs as his representative 
in one instance, and the American Legion only in another 
instance on the same form.  The American Legion appears to 
have represented the appellant during the appeal.  However, 
in a June 23, 1999, memo to the Board, an American Legion 
official indicated that the veteran's VA Form 21-22 was not 
in compliance with the applicable statute and regulation, and 
that the American Legion requested clarification of the 
veteran's representation.  In view of the circumstances, the 
Board believes that additional development is necessary in 
order to clarify whom, if anyone, the veteran wishes to be 
his representative.

Further, the veteran has asserted that he developed memory 
loss, sleep problems, depression, nervousness, exhaustion, 
respiratory problems, and joint aches as a result of Persian 
Gulf War Syndrome.  However, the record as currently 
developed does not specifically contain a medical opinion of 
whether the veteran's above-mentioned complaints were related 
to his claimed exposure in the Persian Gulf or are otherwise 
related to service.  Therefore, the Board finds that an 
opinion is necessary to determine the nature and etiology of 
the veteran's current complaints and their potential 
relationship to service in the Persian Gulf.  In addition, in 
order to make certain that all records are on file, while the 
case is undergoing other development, a determination should 
be made as to whether there has been recent medical care, and 
whether there are any additional records that should be 
obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be asked to 
specify in writing or by execution of a 
VA Form 21-22 whom he wishes to act as 
his representative.  If he desires, The 
American Legion, the Alabama Department 
of Veterans Affairs, or some other entity 
that matter should be clearly set forth 
on a new, and fully completed form.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any claimed 
disability, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative, if one is appointed, 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998). 

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above (if any), should be directed to the 
appropriate VA examiner(s) for an opinion 
regarding the relationship between the 
veteran's current complaints and duty in 
the Persian Gulf or other service.  
Specifically, after reviewing the records 
the examiner(s) is requested to express 
an opinion as to the following questions:

(a) What is the nature of the veteran's 
current disabilities, including, but not 
limited to, neuropsychiatric, 
respiratory, and orthopedic?

(b) Does the record establish that the 
veteran's current disabilities are 
related to service in the Persian Gulf?  
In responding to this question, the 
examiner(s) should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

(c)  If it is determined that the current 
disabilities are not related to service 
in the Persian Gulf, then the examiner(s) 
should provide an opinion as to a general 
medical nexus between the current 
disabilities and active duty service from 
1989 to 1992, if any.  

The examiner(s) should identify the 
information on which he or she based his 
or her opinions.  The opinion should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner(s).  If an examination or 
examinations are necessary to provide an 
opinion, such examination(s) should be 
ordered.

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for memory loss, sleep 
problems, depression, nervousness, 
exhaustion, respiratory problems, and 
joint aches, to include as being due to 
undiagnosed illness as a result of 
service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317, and PTSD.  
In the event the benefits sought are not 
granted, the veteran and his 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


